Case: 12-50521       Document: 00512202696         Page: 1     Date Filed: 04/09/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 9, 2013
                                     No. 12-50521
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RENE OMAR ANDRADE-RIVERA, also known as Rene Omar Andrade,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5-12-CR-380-1


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Rene Omar Andrade-Rivera (Andrade) pleaded guilty of entering the
United States illegally following deportation. Andrade was arrested when his
presence in the United States was discovered by Border Patrol agents during the
traffic stop of the vehicle in which he was a passenger. He contends that the
district court erred in denying his motion to suppress evidence derived from the
traffic stop.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50521     Document: 00512202696      Page: 2   Date Filed: 04/09/2013

                                  No. 12-50521

      In denying the motion to suppress, the district court agreed that the traffic
stop violated Andrade’s rights under the Fourth Amendment because the Border
Patrol agents lacked a reasonable suspicion supporting a belief that any of the
occupants of the vehicle were involved in criminal activity. The court concluded
however, that the evidence that Andrade sought to suppress, that is, evidence
of his identity, is not suppressible in this circuit. See United States v. Herrera-
Ochoa, 245 F.3d 495, 498 (5th Cir. 2001); United States v. Roque-Villanueva, 175
F.3d 345, 346 (5th Cir. 1999).
      Andrade contends that Herrera-Ochoa and Roque-Villanueva were wrongly
decided. One panel of this court may not overrule a prior decision of another
panel of this court in the absence of an intervening contrary or superseding
decision by this court sitting en banc or by the United States Supreme Court.
McGowen v. Thaler, 675 F.3d 482, 496 (5th Cir.), cert. denied, 133 S. Ct. 648
(2012). The district court’s order is
      AFFIRMED.




                                        2